Exhibit 10.61

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

INTERNATIONAL RESTRICTED STOCK UNIT AWARD

(DATE)

This RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to Fname Lname
(the “Participant”) as of this     day of             , YYYY (the “Award Date”)
by THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to THE DUN &
BRADSTREET CORPORATION 2009 STOCK INCENTIVE PLAN (the “Plan”). Capitalized terms
not defined in this Award have the meanings ascribed to them in the Plan.

1. Grant of Restricted Stock Units. The Company hereby awards to the Participant
pursuant to the Plan #RSUs restricted stock units (“RSUs”). Each RSU constitutes
an unfunded and unsecured promise of the Company to deliver (or cause to be
delivered) to the Participant, subject to the terms of this Award and the Plan,
one share of the Company’s common stock, par value $.01 (“Share”) on the
delivery date as provided herein. Until delivery of the Shares, the Participant
has only the rights of a general unsecured creditor of the Company, and no
rights as a shareholder of the Company.

2. Vesting. Subject to Sections 3, 4 and 9 below, the restrictions on the
applicable percentage of the RSUs shall lapse and such percentage of the RSUs
shall vest on each “Vesting Date” set forth in the following schedule provided
the Participant remains in the continuous active employ of the Company or its
Affiliates during the period commencing on the Award Date and ending on the
applicable Vesting Date:

 

Vesting Date    Percentage of RSUs Vested    # of RSUs Vested Award Date + #
Year(s)    %    # Award Date + # Year    %    # Award Date + # Year    %    #

 

-1-



--------------------------------------------------------------------------------

The foregoing provisions notwithstanding, and subject to the provisions of
Section 8 below, the Company may cause such number of RSUs to vest prior to the
Vesting Dates to the extent necessary to satisfy any Tax-Related Items (as
defined in Section 8 below) that may arise before the Vesting Dates.

3. Termination of Employment Before One Year Anniversary of Grant. If the
Participant ceases to provide services as an employee of the Company and its
Affiliates for any reason prior to the one-year anniversary of the Award Date,
the Participant shall forfeit all rights to and interests in the RSUs.

4. Termination of Employment On or After One Year Anniversary of Grant. If the
Participant ceases to provide services as an employee of the Company and its
Affiliates on or after the one year anniversary of the Award Date due to
Retirement, death or Disability, any unvested RSUs shall become fully vested as
of the date the Participant ceases to provide services. If the Participant
ceases to provide services as an employee of the Company and its Affiliates on
or after the one year anniversary of the grant for any reason other than
Retirement, death or Disability and prior to the next Vesting Date, the
Participant shall forfeit all rights to and interests in the unvested RSUs.

5. Voting. The Participant will not have any rights of a shareholder of the
Company with respect to RSUs until delivery of the underlying Shares.

6. Dividend Equivalents. Unless the Committee determines otherwise, in the event
that a dividend is paid on Shares, an amount equal to such dividend shall be
credited for the benefit of the Participant based on the number of RSUs credited
to the Participant as of the dividend record date, and such credited dividend
amount shall be in the form of an additional number of RSUs (which may include
fractional RSUs) based on the Fair Market Value of a Share on the dividend
payment date. The additional RSUs credited in connection with a dividend will be
subject to the same restrictions as the RSUs in respect of which the dividend
was paid, including, without limitation, the provisions governing time and form
of settlement or payment applicable to the associated RSUs.

7. Transfer Restrictions. The RSUs are non-transferable and may not be assigned,
pledged or hypothecated and shall not be subject to execution,

 

-2-



--------------------------------------------------------------------------------

attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the RSUs that have not been settled shall
immediately be forfeited.

8. Withholding Taxes.

(a) The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefit tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSU, including, but
not limited to, the grant, vesting or settlement of the RSU, the subsequent sale
of Shares acquired pursuant to the settlement and the receipt of any dividend
equivalents or dividends; and (2) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the RSU to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction between the Award Date and the date of any
relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(b) Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy Tax-Related Items. In this regard, the
Participant authorizes the Company or its agents, at its discretion, to satisfy
the obligations with regard to all Tax-Related Items by withholding in Shares to
be issued upon vesting and settlement of the RSU. In the event that such
withholding in Shares is problematic under applicable tax or securities law or
has

 

-3-



--------------------------------------------------------------------------------

materially adverse accounting consequences, by the Participant’s acceptance of
the RSU, the Participant authorizes and directs the Company and any brokerage
firm determined acceptable to the Company to sell on the Participant’s behalf a
whole number of Shares from those Shares issuable to the Participant as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the obligation for Tax-Related Items. Anything in this Section 8 to the
contrary notwithstanding, to avoid a prohibited acceleration under Code
Section 409A, the number of Shares subject to RSUs that will be permitted to be
released and withheld (or sold on the Participant’s behalf) to satisfy any
Tax-Related Items arising prior to the date the Shares are scheduled to be
delivered pursuant to Section 10 for any portion of the RSUs that is considered
nonqualified deferred compensation subject to Code Section 409A shall not exceed
the number of Shares that equals the liability for the Tax-Related Items.

(c) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates. If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, the Participant is deemed to have been issued the full
number of Shares subject to the vested RSU, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Tax-Related Items.

(d) Finally, the Participant agrees to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

9. Change in Control. If there is a Change in Control of the Company, any
unvested RSUs shall become fully vested as of the date of the Change in Control
provided the Participant remains in the continuous employ of the Company or its
Affiliates from the Award Date until the date of the Change in Control.

 

-4-



--------------------------------------------------------------------------------

10. Delivery of Shares.

(a) The Shares subject to the Award shall be delivered on (i) the applicable
Vesting Dates or, (ii) if earlier, the earliest vesting event contemplated under
(1) Section 4 above in connection with the Participant’s death or the
termination of the Participant’s employment due to Disability or Retirement or
(2) Section 9 above in connection with a Change in Control; provided, however,
that if the Award or settlement of the Award constitutes an item of deferred
compensation under Code Section 409A and the Change in Control is not a “change
in control event” within the meaning of Code Section 409A, the Shares subject to
the Award shall be delivered in accordance with the applicable Vesting Dates or,
if earlier, the earliest vesting event contemplated under Section 4 in
connection with the Participant’s death or the termination of the Participant’s
employment due to Disability or Retirement.

(b) Anything in the provisions of this Award to the contrary notwithstanding,
the delivery of the Shares subject to of the Award or any other payment under
this Award that constitutes an item of deferred compensation under Code
Section 409A and becomes payable to the Participant by reason of his or her
termination of employment shall not be made to such Participant unless his or
her termination of employment constitutes a “separation from service” (within
the meaning of Code Section 409A). In addition, if such Participant is at the
time of such separation from service a “specified employee” (within the meaning
of Code Section 409A), the delivery of the Shares (or other payment) described
in the foregoing sentence shall be made to the Participant on the earlier of
(i) the first day immediately following the expiration of the six-month period
measured from such Participant’s separation from service, or (ii) the date of
the Participant’s death, to the extent such delayed payment is otherwise
required in order to avoid a prohibited distribution under U.S. Treasury
Regulations issued under Code Section 409A.

 

-5-



--------------------------------------------------------------------------------

(c) Until the Company determines otherwise, delivery of Shares on each
applicable settlement date will be administered by the Company’s transfer agent
or an independent third-party broker selected from time to time by the Company.

11. Change in Capital Structure. The terms of this Award, including the number
of RSUs, shall be adjusted in accordance with Section 13 of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
Shares or other similar changes in capitalization.

12. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

13. Code Section 409A. This Award is intended to be exempt from or compliant
with Code Section 409A and the U.S. Treasury Regulations relating thereto so as
not to subject the Participant to the payment of additional taxes and interest
under Code Section 409A. In furtherance of this intent, the provisions of this
Award will be interpreted, operated, and administered in a manner consistent
with these intentions. The Committee may modify the terms of this Award, the
Plan or both, without the consent of the Participant, beneficiary or such other
person, in the manner that the Committee may determine to be necessary or
advisable in order to comply with Code Section 409A and to avoid the imposition
of any penalty tax or other adverse tax consequences under Code Section 409A.
This Section 13 does not create an obligation on the part of the Company to
modify the terms of this Award or the Plan and does not guarantee that the Award
or the delivery of Shares under the Award will not be subject to taxes, interest
and penalties or any other adverse tax consequences under Code Section 409A. The
Company will have no liability to the Participant or any other party if the
Award, the delivery of Shares upon settlement of the Award or other payment
hereunder that is intended to be exempt from, or compliant with, Code
Section 409A, is not so exempt or compliant or for any action taken by the
Committee with respect thereto.

 

-6-



--------------------------------------------------------------------------------

14. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award (including the appendix) constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings and agreements with respect to such
subject matter. To the extent any provision of this Award is inconsistent or in
conflict with any term or provision of the Plan, the Plan shall govern. Any
action taken or decision made by the Committee arising out of or in connection
with the construction, administration, interpretation or effect of this Award
shall be within its sole and absolute discretion and shall be final, conclusive
and binding on the Participant and all persons claiming under or through the
Participant.

15. No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such Employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. The future value of the underlying Shares is unknown and cannot be
predicted with certainty. Participation in the Plan with respect to this Award
shall not entitle the Participant to participate with respect to any other award
in the future, or benefits in lieu of RSUs, even if RSUs have been granted
repeatedly in the past. Any payment or benefit paid to the Participant with
respect to this Award shall not be considered to be part of the Participant’s
“salary,” and thus, shall not be taken into account for purposes of calculating
any termination indemnity, severance pay, redundancy, dismissal, end of service
payment, bonuses, long-term service awards, retirement, pension payment, welfare
benefits, or any other employee benefits. In no event should the Award be
considered as

 

-7-



--------------------------------------------------------------------------------

compensation for or relating to, past services for the Company, the Employer, or
any Affiliate of the Company, nor are RSUs and the Shares subject to the RSUs
intended to replace any pension rights or compensation. All decisions with
respect to future RSUs, if any, will be at the sole discretion of the Company.
In the event that the Participant is not an employee of the Company, the RSU
grant will not be interpreted to form an employment contract or relationship
with the Company, the Employer or any Affiliate of the Company. In consideration
of the grant of RSUs, no claim or entitlement to compensation or damages shall
arise from forfeiture of the RSUs resulting from the Participant ceasing to
provide services to the Company or the Employer (regardless of the reason for
the termination, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of any employment agreement) and the Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting this Award, the Participant shall be deemed
irrevocably to have waived the Participant’s entitlement to pursue such claim.
In the event of termination of the Participant’s employment (whether or not
later found to be invalid or in breach of the employment laws in the
jurisdiction where the Participant provides services or the terms of any
employment agreement), the Participant’s right to vest in RSUs under the Plan,
if any, will terminate effective as of the date that the Participant is no
longer providing services as an employee. The Committee shall have the exclusive
discretion to determine when the Participant is no longer providing services for
purposes of the Participant’s RSU grant. Unless otherwise provided in the Plan
or Award or by the Company in its discretion, the RSUs and benefits evidenced by
this document do not create any entitlement to have the RSUs transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any Change in Control or other corporate transaction
affecting the Shares. Neither the Company, the Employer nor any Affiliate shall
be liable to the Participant for any foreign exchange rate fluctuation between
Participant’s local currency and the United

 

-8-



--------------------------------------------------------------------------------

States dollar that may affect the value of the RSU or any amounts due to the
Participant in the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement.

16. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

17. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Award by and among, as
applicable, the Employer, and the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company, the Employer, and any Affiliate
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or an
Affiliate, details of all RSUs or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan. The
Participant understands that the recipients of Data may be located in the United
States or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that the Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting the Participant’s local
human resources representative. The Participant authorizes the recipients to
receive, possess, use, retain and

 

-9-



--------------------------------------------------------------------------------

transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. The Participant understands
that he or she is providing the consents herein on a purely voluntary basis. If
the Participant does not consent, or if the Participant later seeks to revoke
his or her consent, the Participant’s employment status and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant the Participant RSUs or other equity awards or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.

18. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

19. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.

 

-10-



--------------------------------------------------------------------------------

20. Language. If the Participant receives this Award or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

21. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.

22. Appendix. Notwithstanding any provisions in this Award, the RSU shall be
subject to any special terms and conditions set forth in any Appendix to this
Award for the Participant’s country. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Award.

23. Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSU and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

24. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Award shall not operate or be construed as a waiver of
any other provision of this Award, or of any subsequent breach by the
Participant or any other Participant.

25. Governing Law.

 

-11-



--------------------------------------------------------------------------------

(a) The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern exclusively all matters
arising out of or relating to this Award, including, without limitation, its
validity, interpretation, construction, performance, and enforcement.

(b) Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.

(c) Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Award brought in any court of the State of New Jersey, U.S.A., or the United
States District Court for the District of New Jersey, including, without
limitation, a motion to dismiss on the grounds of forum non conveniens or lack
of subject matter jurisdiction; and (b) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.

(d) Each of the Company and the Participant submits to the exclusive
jurisdiction (both personal and subject matter) of (a) the United States
District Court for the District of New Jersey and its appellate courts, and
(b) any court of the State of New Jersey, U.S.A., and its appellate courts, for
the purposes of all legal actions and proceedings arising out of or relating to
this Award.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Restricted Stock Unit Award has been duly executed as
of the date first written above.

 

THE DUN & BRADSTREET CORPORATION By:  

 

 

Leader Name

Leader Title

 

 

-13-



--------------------------------------------------------------------------------

APPENDIX

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

INTERNATIONAL RESTRICTED STOCK UNIT AWARD

This Appendix includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix forms part of the Award. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Award or the
Plan.

This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2012. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time the Participant vests in
the RSUs, or when the Participant sells the Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, the Participant understands that if he or she a citizen or resident of
a country other than the one in which the Participant is currently working,
transfers employment after the Award Date, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

AUSTRALIA

Notifications

Securities Law Information. If the Participant acquires Shares under the Plan
and offers his or her Shares for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. The Participant should obtain legal advice with respect to his or her
disclosure obligations prior to making any such offer.

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, the Participant will be required to
file the report.

 

-14-



--------------------------------------------------------------------------------

BELGIUM

Terms and Conditions

Termination of Employment on or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:

If the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the Award Date due to death,
Disability (as defined in the Plan) or retirement (meaning the employee meets
the definition of “Retirement” set forth in the Plan and is eligible for and
will receive pension benefits directly following the termination date of his or
her employment contract)), any unvested RSUs shall become fully vested as of the
employment termination date (such accelerated vesting date, also being referred
to herein as a Vesting Date). If the Participant’s active employment with the
Company and its Affiliates terminates on or after the one year anniversary of
the Award Date for any reason other than death, Disability or retirement (as
defined in the preceding sentence) and prior to any applicable Vesting Date, the
Participant shall forfeit all rights to and interests in the unvested RSUs.

Notifications

Tax Reporting Notification. The Participant is required to report any brokerage
or bank accounts opened and maintained outside Belgium on his or her annual tax
returns.

CHINA

Terms and Conditions

The following provision will apply only to the Participants who are People’s
Republic of China (“PRC”) nationals.

Immediate Sale Restriction. Due to regulatory requirements in the PRC, upon the
vesting and settlement of the RSUs, the Participant agrees to the immediate sale
of any Shares issued. The Participant further agrees that the Company is
authorized to instruct its designated broker to assist with the mandatory sale
of such Shares (on the Participant’s behalf pursuant to this authorization), and
the Participant expressly authorizes the Company’s designated broker to complete
the sale of such Shares. The Participant acknowledges that the Company’s
designated broker is under no obligation to arrange for the sale of the Shares
at any particular price. Upon the sale of the Shares, the Company agrees to pay
the cash proceeds from the sale, less any brokerage fees or commissions, to the
Participant. The Participant understands and agrees that Tax-Related Items may
be taken by the Employer from the Participant’s salary or other cash
compensation.

Notifications

Exchange Control Information. To the extent Participant is a PRC national, he or
she understands and agrees that, due to exchange control laws in the PRC, the
Participant will be required to immediately repatriate to the PRC the cash
proceeds from the sale of any Shares

 

-15-



--------------------------------------------------------------------------------

acquired at vesting of the RSUs. The Participant further understands that, under
local law, such repatriation of the cash proceeds may need to be effectuated
through a special exchange control account established by the Company or
Affiliate of the Company, and the Participant hereby consents and agrees that
the proceeds from the sale of Shares acquired under the Plan may be transferred
to such special account prior to being delivered to the Participant. The
proceeds may be paid in U.S. dollars or local currency, at the Company’s
discretion. If the proceeds are paid in U.S. dollars, the Participant
acknowledges that he or she may be required to set up a U.S. dollar bank account
in China so that the proceeds may be delivered to this account. If the proceeds
are converted to local currency, the Participant acknowledges that the Company
(including its Affiliates) is under no obligation to secure any exchange
conversion rate, and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions in the PRC. The Participant
agrees to bear any currency fluctuation risk between the time the Shares are
sold and the time the sale proceeds are distributed through any such special
exchange account. The Participant further agrees to comply with any other
requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange controls in the PRC. Without limitation to
the foregoing, the Participant agrees to sign any agreements, forms and/or
consents that may be requested by the Company or the Company’s designated broker
to effectuate the sale of Shares at settlement of the RSUs and the remittances,
transfers, conversions or other processes affecting the proceeds from such sale.

FRANCE

Terms and Conditions

Language Consent

By accepting the RSUs, Participant confirms having read and understood the Plan
and the Award, including all terms and conditions included therein, which were
provided in the English language. Participant accepts the terms of those
documents accordingly.

En acceptant les <<RSUs>>, le Participant confirme avoir lu et compris le Plan
et l’attribution, incluant tous leurs termes et conditions, qui ont été transmis
en langue anglaise. Le Participant accepte les dispositions de ces documents en
connaissance de cause.

Notifications

Exchange Control Information. The Participant must comply with the exchange
control regulations in France. The Participant may hold stock outside France,
provided the Participant declares any bank or stock account opened, held or
closed abroad to the French tax authorities on an annual basis in the
Participant’s personal income tax returns. Furthermore, the Participant must
declare to the customs and excise authorities any cash or securities the
Participant imports or exports without the use of a financial institution when
the value of the cash or securities exceeds €10,000.

Awards Not Tax-Qualified. The Participant understands that the RSUs are not
intended to be French tax-qualified.

 

-16-



--------------------------------------------------------------------------------

HONG KONG

Terms and Conditions

Warning: The RSUs and Shares issued at vesting do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company and its Affiliates. The Award, including this Appendix, the Plan
and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
Nor have the documents been reviewed by any regulatory authority in Hong Kong.
The RSUs are intended only for the personal use of each eligible employee of the
Employer, the Company or its Affiliate and may not be distributed to any other
person. If the Participant is in any doubt about any of the contents of the
Award, including this Appendix, or the Plan, the Participant should obtain
independent professional advice.

Vesting. This provision supplements Section 2 of the Award.

In the event the Participant’s RSUs vest and Shares are issued to the
Participant within six months of the Award Date, the Participant agrees that he
or she will not dispose of any Shares acquired prior to the six-month
anniversary of the Award Date.

RSUs Payable in Shares. Notwithstanding any discretion in the Plan or anything
to the contrary in the Award, RSUs granted to the Participant in Hong Kong do
not provide any right for the Participant to receive a cash payment; the RSUs
are payable in Shares only.

Notifications

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

Securities Law Information. The RSUs and the Shares to be issued upon vesting of
the RSUs do not constitute a public offer of securities and are available only
for employees of the Company or an Affiliate.

IRELAND

Notifications

Director Notification Requirement. If the Participant is a director, shadow
director or secretary of an Irish Affiliate, pursuant to Section 53 of the Irish
Company Act 1990, the Participant must notify the Irish company in writing
within five business days of receiving or disposing of an interest in the
Company (e.g., RSUs, Shares, etc.), or within five business days of becoming
aware of the event giving rise to the notification requirement, or within five
business days of becoming a director or secretary if such an interest exists at
the time. This notification requirement also applies with respect to the
interests of a spouse or minor child whose interests will be attributed to the
director, shadow director or secretary, or minor child whose interests will be
attributed to the director, shadow director or secretary.

 

-17-



--------------------------------------------------------------------------------

NETHERLANDS

Terms and Conditions

Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:

If the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the grant due to death,
Disability (as defined in the Plan) or retirement (meaning the employee can meet
the definition of “Retirement” set forth in the Plan and is eligible to receive
and will receive (pre)pension or early retirement benefits directly following
the termination date of his or her employment contract) any unvested RSUs shall
become fully vested as of the employment termination date (such accelerated
vesting date, also being referred to herein as a Vesting Date). If the
Participant’s active employment with the Company and its Affiliates terminates
on or after the one year anniversary of the grant for any reason other than
death, Disability or retirement (as defined in the following sentence) and prior
to any applicable Vesting Date, the Participant shall forfeit all rights to and
interests in the unvested RSUs.

Notifications

Securities Law Information. The Participant should be aware of the Dutch insider
trading rules, which may impact the sale of Shares acquired under the Plan. In
particular, the Participant may be prohibited from effecting certain share
transactions if he or she has insider information regarding the Company.

By accepting the RSUs, the Participant acknowledges having read and understood
this Securities Law Information section and acknowledges that it is his or her
responsibility to comply with the following Dutch insider trading rules:

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the stock price, regardless of the development
of the price. In the case of the Company, an insider could be any employee of
any Affiliate in the Netherlands who has inside information as described herein.

Given the broad scope of the definition of inside information, certain employees
working at a Affiliate in the Netherlands (including the Participant) may have
inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when the Participant had
such inside information.

 

-18-



--------------------------------------------------------------------------------

If the Participant is uncertain whether the insider trading rules apply to him
or her, then Participant should consult with his or her personal legal advisor.

SINGAPORE

Terms and Conditions

Securities Law Information. The RSUs are being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that such RSU grant is subject to section
257 of the SFA and the Participant will not be able to make any subsequent sale
in Singapore, or any offer of such subsequent sale of the Shares underlying the
Option unless such sale or offer in Singapore is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.). The Shares are currently traded on the NYSE, which is
located outside of Singapore, and Shares acquired under the Plan may be sold
through this exchange.

Notifications

Director Notification Requirement. Directors of a Singaporean Affiliate are
subject to certain notification requirements under the Singapore Companies Act.
Directors must notify the Singapore Affiliate in writing of an interest (e.g.,
unvested RSUs, Shares, etc.) in the Company or any Affiliate within two
(2) business days of (i) its acquisition or disposal, (ii) any change in
previously disclosed interest (e.g., when Shares acquired at vesting are sold),
or (iii) becoming a director.

Insider Trading Notification. The Participant should be aware of the Singapore
insider trading rules, which may impact the acquisition or disposal of Shares or
rights to Shares under the Plan. Under the Singapore insider trading rules, the
Participant is prohibited from selling Shares when the Participant is in
possession of information which is not generally available and which the
Participant knows or should know will have a material effect on the price of
Shares once such information is generally available.

UNITED KINGDOM

Terms and Conditions

Withholding Taxes. This provision supplements Section 8 of the Award:

The Participant agrees that if the Participant does not pay or the Employer or
the Company does not withhold from the Participant the full amount of income tax
that the Participant owes due to the vesting of the RSUs, or the release or
assignment of the RSUs for consideration, or the receipt of any other benefit in
connection with the RSUs (the “Taxable Event”) within 90 days after the Taxable
Event, or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003, then the amount that should have been
withheld shall

 

-19-



--------------------------------------------------------------------------------

constitute a loan owed by the Participant to the Employer, effective 90 days
after the Taxable Event. The Participant agrees that the loan will bear interest
at the then current rate of Her Majesty’s Revenue and Customs (“HMRC”) and will
be immediately due and repayable by the Participant, and the Company and/or the
Employer may recover it at any time thereafter by withholding the funds from
salary, bonus or any other funds due to the Participant by the Employer, by
withholding in Shares issued upon vesting and settlement of the RSUs or from the
cash proceeds from the sale of Shares or by demanding cash or a cheque from the
Participant. The Participant also authorizes the Company to delay the issuance
of any Shares to the Participant unless and until the loan is repaid in full.

Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and income tax is not collected from or paid by the
Participant within 90 days of the Taxable Event, the amount of any uncollected
income tax may constitute a benefit to the Participant on which additional
income tax and national insurance contributions may be payable. The Participant
acknowledges that the Company or the Employer may recover any such additional
income tax and national insurance contributions at any time thereafter by any of
the means referred to in Section 8 of the Award. However, the Participant is
primarily responsible for reporting and paying any income tax and national
insurance contributions due on this additional benefit directly to HMRC under
the self-assessment regime.

RSUs Payable in Shares. Notwithstanding any discretion in the Plan or anything
to the contrary in the Award, RSUs granted to the Participant in the United
Kingdom do not provide any right for the Participant to receive a cash payment;
the RSUs are payable in Shares only.

Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:

If the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the Award Date due to death
or Disability (as defined in the Plan), any unvested RSUs shall become fully
vested as of the employment termination date (such accelerated vesting date,
also being referred to herein as a Vesting Date). If the Participant’s active
employment with the Company and its Affiliates terminates on or after the one
year anniversary of the Award Date for any reason other than death or Disability
and prior to any applicable Vesting Date, the Participant shall forfeit all
rights to and interests in the unvested RSUs. Notwithstanding any provision in
the Plan to the contrary, due to legal restrictions, if the Participant’s active
employment with the Company and its Affiliates terminates for reason of
Retirement on or after the first anniversary of the Award Date, the vesting of
the RSU shall not be accelerated and any unvested RSUs shall be forfeited as of
the date active employment ends.

 

-20-